Citation Nr: 1756202	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an effective date earlier than September 10, 2012 for the grant of service connection for residuals of breast cancer, to include as due to clear and unmistakable error (CUE) in a January 2011 rating decision.

Entitlement to an effective date earlier than September 10, 2012 for the grant of service connection for residuals of colorectal cancer, to include as due to clear and unmistakable error (CUE) in a January 2011 rating decision.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife

ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).

The Veteran and his Wife testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Historically, the Veteran's original claims for entitlement to service connection for residuals of breast cancer and residuals of colorectal cancer were denied in a January 2011 rating decision.  The Veteran submitted a notice of disagreement (NOD) regarding entitlement to service connection for residuals of breast cancer in August 2011, but did not submit a NOD related to entitlement to service connection for residuals of colorectal cancer at that time.  The St. Paul, Minnesota Regional Office (RO) issued a statement of the case (SOC) in November 2011, which continued the denial for entitlement to service connection for residuals of breast cancer.  The Veteran did not appeal the November 2011 SOC.  

In September 2012, the Veteran submitted his request to reopen his claims for entitlement to service connection for residuals of breast cancer and residuals of colorectal cancer.  In a March 2013 decision, the RO denied the Veteran's claims on the basis that, although the evidence submitted was sufficient to reopen the claim, it remained denied on the merits.  The Veteran filed a NOD concerning both issues in July 2013.  A SOC issued by the RO in December 2013 continued the denial for both issues.  The Veteran filed a VA Form 9 in December 2013 appealing the RO's decision.  Prior to the claims' certification to the Board, he submitted additional evidence.  After considering the new evidence, the RO issued a Supplemental Statement of the Case (SSOC) in July 2015 continuing denial of both issues.  The Veteran again filed a VA Form 9 appealing the RO's decision in July 2015.  

In a January 2016 decision, the Board found that new and material evidence had been submitted which was sufficient to reopen both claims.  The Board then granted service connection for both claims, and the RO subsequently assigned an effective date of September 10, 2012 for each in an April 2016 rating decision.  The Veteran filed a NOD concerning the effective date assigned to the claims in June 2016.  The RO issued a SOC in July 2016 denying entitlement to an earlier effective date for both claims.  The Veteran filed a VA Form 9 appealing the RO's decision in September 2016 and the case was subsequently certified to the Board.  

At his August 2017 Board hearing, the Veteran indicated that the RO had committed a clear and unmistakable error (CUE) in the January 2011 rating decision for entitlement to service connection for residuals of breast cancer and residuals of colorectal cancer. 

The Board finds that the Veteran has raised the issue that his claim for an earlier effective date is based on CUE in the January 2011 rating decision.  The Board further finds that the issue of an earlier effective date, currently before the Board, is inextricably intertwined with the CUE issue raised by the Veteran.  However, the RO must adjudicate the CUE matter prior to appellate consideration.  Therefore, the Board cannot adjudicate the earlier effective date issue at this time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting the adjudication of claims that are inextricably intertwined based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide any additional argument, or evidence, with respect to the issue of CUE in a January 2011 rating decision. 

2.  After affording the Veteran and his representative a reasonable period of time in which to respond, the AOJ should adjudicate the matter of whether there was CUE in the January 2011 rating decision which denied the claims of entitlement to service connection for residuals of breast cancer and residuals of colorectal cancer.  A separate rating action should be issued by the AOJ.  If such a rating action is unfavorable to the Veteran, it will not be before the undersigned unless it is appealed by the Veteran to the Board. 

3.  After completing any additional necessary development, the AOJ should readjudicate the issue of an earlier effective date on appeal.  If the disposition remains unfavorable, the AOJ should furnish the Veteran a supplemental statement of the case and afford the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




